Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 27 August 1776
From: Harrison, Robert Hanson
To: Hancock, John



Sir
New York Augt 27. 1776 Eight OClock. P.M.

I this minute returned from our Lines on Long Island where I left his Excellency the General. From him I have It in command to Inform Congress that Yesterday he went there & continued till Evening when from the Enemy’s having landed a considerable part of their Forces and many of their Movements, there was reason to apprehend they would make in a little time a Genl Attack. As they would have a Wood to pass through before they could approach the Lines, It was thought expedient to place a number of Men there on the different Roads leading from whence they were stationed in order to harrass and annoy them in their March—This being done, early this Morning a

 

Smart engagement ensued between the Enemy and our Detachments, which being unequal to the force they had to contend with, have sustained a pretty considerable loss—At least many of our Men are missing, among those that have not returnd are Genls Sullivan & Lord Stirling—The Enemy’s loss is not known certainly, but we are told by such of our Troops that were in the Engagement and that have come in, that they had many killed and wounded—Our party brought off a Lieutt, Sergt, and Corporal with 20 privates prisoners. While These Detachments were engaged, a Column of the Enemy descended from the Woods and marched towards the Center of our Lines with a design to make an Impression, but were repulsed—This Evening they appeared very numerous about the Skirts of the Woods where they have pitched Several Tents, and his Excellency Inclines to think they mean to attack and force us from our Lines by way of regular approaches rather than in any other manner.
Today Five Ships of the Line came up towards the Town where they seemed desirous of getting, as they turned a long time against an unfavourable Wind, and on my return this Evening I found a Deserter from the 23d Regmt, who Informed me that they design as soon as the Wind will permit ’em to come up, to give us a Severe Cannonade and to Silence our Batteries, If possible. I have the Honor to be in great Haste Sir Your Most Obedt

Rob. H. Harrison.

